United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2925
                                  ___________

Linda L. Sims,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas.
Dave Fletcher, Individually and in      *
Official Capacity as an Employee of     *
the Arkansas Department of Veteran      * [UNPUBLISHED]
Affairs; Doyle Batey, Individually and *
in Official Capacity as an Employee of *
the Arkansas Department of Veteran      *
Affairs,                                *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: March 19, 2012
                               Filed: March 22, 2012
                                ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Linda Sims appeals the district court’s1 adverse grant of summary judgment in
her action claiming that her rights under the Family and Medical Leave Act were


      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
violated, and that she was subjected to unlawful discrimination based on her gender.
Following careful de novo review, see Kincaid v. City of Omaha, 378 F.3d 799, 803
(8th Cir. 2004), we conclude that summary judgment was properly granted, for the
reasons stated by the district court.

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-